Case 9:19-cv-81160-RS Document 781 Entered on FLSD Docket 12/17/2020 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
        Plaintiff,
  v.
  CORELLIUM, LLC,
        Defendant.
  _______________________/
          ORDER AFFIRMING REPORT AND RECOMMENDATION
        This matter is before the Court on Magistrate Judge Matthewman’s Report

  and Recommendation on Plaintiff, Apple Inc.’s Motion to Exclude Legal Opinions

  and Corresponding Testimony of Corellium’s Expert Stewart Appelrouth [DE 609].

  The parties have not filed objections. Upon careful consideration, it is

        ORDERED that the Report and Recommendation [DE 609] is AFFIRMED

  AND ADOPTED. Accordingly, Apple’s Motion to Exclude Legal Opinions and

  Corresponding Testimony of Corellium’s Expert Stewart Appelrouth [DE 448 &

  466] is GRANTED IN PART AND DENIED IN PART;

           1. Mr. Applerouth shall not: (a) testify as to any legal opinions,

  particularly regarding the statutory burden and burden-shifting under 17 U.S.C. §

  504(b); (b) discuss or disparage Apple’s conduct during the discovery process; or

  (c) discuss Corellium’s conduct during the discovery process.
Case 9:19-cv-81160-RS Document 781 Entered on FLSD Docket 12/17/2020 Page 2 of 2




           2. Mr. Applerouth may testify as to his damage calculations and related

  opinions for consideration by the trial judge and jury.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of

  December 2020.




                                            2
